 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllis-Chalmers Corporation and James D. Poston.Case 25-CA-5824April 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn January 5, 1977, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled limited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order,2asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and orders that the Respondent,Allis-Chalmers Corporation, LaPorte, Indiana, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:i. In paragraph 1(a) add the words "or any otherlabor organization" at the end of the sentence.2. In paragraph 1(b) delete the words "like orrelated," and substitute the word "other."3. Substitute the attached notice for that of theAdministrative Law Judge.' General Counsel's motion to correct typographical errors in theAdministrative Law Judge's Decision is hereby granted.2 We find merit in both of General Counsel's exceptions. Therefore, weshall add the words "or any other labor organization" after the name ofLocal 1319 in par. I(a) of the recommended Order. In addition, we shallsubstitute the word "other" for "like or related" in par. I(b) of therecommended Order, as warranted by the extent and nature of Respon-dent's discriminatory and coercive actions. A-Z Manufacturing & Sales Co.,Inc., 177 NLRB 254 (11969). We shall also substitute a new notice toemployees for that of the Administrative Law Judge. reflecting theaforementioned changes.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT transfer or demote James D.Poston or any other employee because he hasutilized the grievance procedures in the collective-bargaining agreement between Allis-ChalmersCorporation and Local 1319, United Automobile,Aerospace and Agricultural Implement Workersof America, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the National Labor Relations Act.WE WILL make James D. Poston whole for anyloss of earnings he may have incurred because wediscriminatorily transferred him from his job onZ-bar production to a job on the cornheadproduction line, and because of our subsequentfailure to reinstate him to his former job, togetherwith interest thereon at the rate of 6 percent perannum.ALLIS-CHALMERSCORPORATIONDECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:This case came on to be heard before me at LaPorte,Indiana, on November 22 and 23, 1976, upon a complaintissued by the General Counsel of the National LaborRelations Board and an answer filed by Allis-ChalmersCorporation, hereinafter sometimes called the Respon-dent.' The issues raised by the pleadings relate to whetheror not the Respondent has violated Section 8(a)(1) and (3)of the National Labor Relations Act, as amended. Briefshave been received from the General Counsel and theRespondent, and have been duly considered.Upon the entire record in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:I The complaint in this proceeding was issued on August 31, 1976, upona charge filed by James D. Poston on September 18, 1973, and duly servedon the Respondent on the same date.229 NLRB No. 41190 ALLIS-CHALMERS CORP.FINDINGS OF FACTI. PRELIMINARY MATTERS (COMMERCE, JURISDICTION,AND LABOR ORGANIZATION)The complaint alleges, the answer admits, and I find that(1) the Respondent is engaged at its facility at LaPorte,Indiana, in the manufacture and sale of farm equipment;(2) its sales of equipment and purchases of goods andmaterials in interstate commerce meet the Board's stand-ards for the assertion of jurisdiction; and (3) the Respon-dent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. The complaintalso alleges, the answer admits, and I find that Local 1319,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, hereinafter called the Union, isa labor organization within the meaning of Section 2(5) ofthe Act.II. THE UNFAIR LABOR PRACTICES ALLEGEDThe original complaint in this matter alleged two countsof 8(a)(l) violations and one count of an 8(a)3) violation.As to the 8(a)(1), the original complaint alleged that, inMarch and June 1973, the Respondent's agents threatenedemployees with demotions and other unspecified reprisalsif they persisted in filing grievances or engaging in otherunion or concerted activities. With respect to the 8(aX3),the original complaint alleged that on May 29, 1973, theRespondent transferred James D. Poston to a less desirableand less lucrative job because Poston filed grievances withthe Union and engaged in other protected concertedactivities. In addition, however, on November 15, 1976, 7days before the scheduled hearing in this matter, theGeneral Counsel issued an amendment to the complaintalleging that, on several unknown dates between June andAugust 1973, the Respondent's agent "threatened itsemployees with demotion if they did not refrain fromstaying away from union representatives."By its answer, and again by motion made at the outset ofthe hearing, the Respondent contends that all allegations ofthe complaint as amended, except for the 8(aX3) allegationof the discriminatory demotion of Poston, should bedismissed. More particularly, the Respondent argues thaton November 29, 1973, the Regional Director administra-tively closed all portions of the charge, save the allegationof discrimination against Poston, and therefore, the 8(aX1)allegations of the complaint and the amendment are notbased upon any charge filed within the 6-month periodspecified in Section 10(b) of the Act. For the reasonsrelated below, I have found merit in the Respondent'smotion.The record reflects that the charge in this case was filedon September 18, 1973, and alleged, inter alia, thedemotion of Poston, and certain 8(a)(1) conduct arising asa result of the activities of Foreman Kenneth Johnson withrespect to threats of discharge and comments he made toother employees concerning Poston's use of the grievancemachinery in the collective-bargaining agreement. On2 Collver Insulated Wire, A Gulf and Western Systems Co., 192 NLRB 837(1971).November 28, 1973, the Charging Party, James D. Poston,sent a telegram to Region 25 with the following request:In reference to charges 25-CA-5824 filed by me againstAllis Chalmers Corporation I hereby withdraw allallegations therein except the allegation that I wasremoved from a piece work job because I filed agrievance earlier [over] my back injury.On the following day, November 29, 1973, the RegionalDirector for Region 25 sent a letter to the Respondent inwhich he advised that pursuant to the Board's arbitrationdeferral policy under Collyer,2he had administrativelydetermined that the matter of the alleged discriminatorydemotion of James D. Poston should be deferred forarbitration. In addition to the foregoing, the RegionalDirector also informed the Respondent:All allegations of the charge except the claim theCharging Party was discriminatorily transferred frompiece work on May 29, 1973 have been withdrawn.On June 5, 1973, Poston filed a grievance under theprovisions of the collective-bargaining agreement allegingwillful discrimination by Foreman Kenneth Johnson. Moreparticularly, Poston alleged in the grievance that on May29, 1973, Johnson transferred him to another job becausePoston had filed a grievance on May 25 concerning theRespondent's nonpayment of medical bills. Poston'sgrievance was not resolved under the preliminary steps ofthe grievance procedure, and on May 21, 1974, the matterwas heard before Arbitrator Arlen Christenson. On July 21,1974, Christenson handed down his arbitration award,finding that discrimination for union activities was notencompassed within the terms of nondiscrimination clausein article II of the bargaining agreement, and he according-ly denied the grievance.There is literally no record evidence of any activities withrespect to this case between the date of July 21, 1974, whenthe arbitrator issued his award, and August 31, 1976, thedate on which the original complaint in this matter wasissued. The most the record reflects is that on someunidentified date after July 21, 1974, Poston requested theRegional Director to revoke his decision to defer and toresume processing of the charge. There is no evidence,however, that Poston's request to proceed encompassedany allegation in the original charge other than the matterof his discriminatory transfer and demotion. There issimilarly no evidence that either upon Poston's request, orsua sponte, the Regional Director gave notice to theRespondent of intent to reactivate those allegations of thecharge which were withdrawn on November 28, 1973.On the basis of the foregoing evidence, and in accord-ance with the provision of Section 10(b) of the Act. Igranted the Respondent's motion to dismiss all allegationsof the complaint and its amendment, save the allegation ofdiscrimination against Poston. Under the rule of BryanManufacturing, 3 however, the General Counsel was permit-ted to adduce evidence in support of the 8(aX 1) allegations,3 Local Lodge 1424, International Association of Machinists, AFL-CIO, etal. [Bryan Manufacturing Company] v. N.LR.B. 362 U.S. 411, 416 (1960).191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlimited to the extent such evidence would shed light onPoston's transfer and demotion.James D. Poston was hired by the Respondent onNovember 13, 1972, in the classification of assembler.Poston worked in Departments 25, 42, and 8 1. As a generalrule Poston worked in Department 81, the cornhead line,for the greater portion of the year, but was transferred toother departments when the cornhead line was not inoperation. Poston's immediate foreman was KennethJohnson, an acknowledged supervisor and agent of theRespondent.Poston testified that in May 19734 he was appointed bythe Union as a replacement steward, and continued in thisposition until August 16. I do not find, however, thatPoston's stewardship was any motivating factor in thediscrimination he alleges was practiced against him. Underthe provisions of the collective-bargaining agreement, theUnion is obligated to notify the Company in writing of thenames of those employees appointed as stewards and otherunion functionaries. Notice of Poston's appointment wasnot given to the Respondent until June 8, after the date ofthe alleged discrimination, and in the absence of any othercredible evidence of knowledge to the Respondent, therecord is insufficient to support a finding that Poston wasdiscriminated against because of his appointment oractivities as a steward.The record leaves no doubt, nevertheless, that Postonassiduously took advantage of the grievance procedure inthe collective-bargaining agreement, and there is equallyno lack of credible record evidence that Poston's grievanc-es were resented by Foreman Kenneth Johnson. Therecord reflects that, on April 25, Poston filed threegrievances alleging violations of the collective-bargainingagreement on grounds of (1) Johnson's failure to creditPoston for work performed; (2) misassignment of employ-ees; and (3) by changing the shift starting time for secondshift employees in Department 81. Poston testified thatafter he filed the grievance relating to the change in shifttime, he and other employees reported to work at 3:30p.m., and Johnson put them to work sweeping floors. Therewas some discussion among the employees and Johnsontold Poston, "Poston, you hillbilly, you instigated thiswhole damned thing." Poston denied that he had instigatedanything, but wrote the grievance because the shift changeviolated the union contract. On April 26, Poston filed afourth grievance relating to the change in shift times, anddemanded pay at time-and-one-half for lost time. Johnsoncommented to Poston that he did not like the hours, butacknowledged the filing of the grievance with his signature.On May 15, Poston filed a further grievance alleging thatJohnson had failed to give him credit for 35 to 40 units hehad produced.In the interim, on the night of April 26, Poston wasallegedly injured on the job when Johnson started the linewhile Poston was attempting to remove a blower unit.Poston told Johnson that he had injured his back. Johnsonreplied that there was no nurse on duty, but that heintended to file an accident report. At the beginning of theshift on April 27, Poston again told Johnson that his backwas bothering him, and he wanted to see a doctor. Aftercommenting, "I made out a report, what the hell else doyou want me to do," Johnson walked off.On the following Monday, Poston obtained insurancepapers and was sent to see the plant nurse. The nursecommented that she wondered where Poston had beenbecause Johnson had filed an accident report, and heexplained that he had been trying to get information as tothe procedures to follow to see a doctor. A Mr. Bier, safetydirector, directed Poston to return to work until Bier couldconsult with Johnson. Later on the same day Poston askedJohnson if Bier had contacted him about seeing a doctor,and Johnson answered, "What the hell you doing workinghere Friday and Saturday if your back is bothering you sobad." Poston protested that no arrangements had beenmade for him to see a doctor, and told Johnson that heintended to see his own doctor.Poston did visit his own physician, who took him offwork for one or more days. When he returned to workabout May 6 or 7, Johnson assigned Poston to the Z-barassembly line, to replace employee Phil Bonasiak, whowanted another assignment. Poston accepted the assign-ment to make right-hand Z-bars, while employee JamesBrown was assigned to the second table making left-handZ-bars. A week or more later a third table was set up on theZ-bar line.Having attended his own doctor, Poston attempted tocollect the doctor's charges from the Company, but afterseveral consultations his request was refused. On May 25Poston filed a further grievance alleging that Johnson'sunsafe conduct had caused the accident, and additionallygrieved the Respondent's refusal to pay his doctor's bill.On or about May 26, Poston reported to work on the Z-bar line, but was told by employee Charles Bunch not torush setting up his work table. Poston asked why andBunch replied that on the previous evening Johnson hadstated that he was going to take Poston off Z-bar work. Ashort time later Johnson came up and told Poston that hewas taking him off the job and putting him on thecornhead line. Poston asked why and Johnson replied,"Because I need you over there." Poston accused Johnsonof transferring him to the cornhead line because of hisgrievances, and Johnson countered, "Why don't you writea few more."Poston reported to work on the cornhead line on thefollowing workday, and was assigned by Johnson toStation No. 1. Approximately 1-1/2 weeks later whilePoston was preparing a grievance, Johnson came up andtold Poston that he didn't have to write up the grievancebecause Johnson was going to put him back on Z-bars.When Poston returned to the Z-bar assembly he wasassigned to the third table, which had been started shortlyafter his initial assignment to Z-bar production. Theemployee assigned to the third Z-bar table made both rightand left hand products, and unlike the employees assignedto tables I and 2, the third assembler had to walk aconsiderable difference to obtain the necessary componentparts.4 All dates hereinafter are in 1973, unless specified to the contrary.192 ALLIS-CHALMERS CORP.Poston continued to work at the third table on Z-bars forabout 1-1/2 weeks. Johnson made some comment toPoston about his work and Poston replied that if he had towork on the third table, he might just as well return to thecornhead line. Johnson replied, "That can be arranged."On the following workday Poston was reassigned to thecornhead line, and employee Jerry Dolan took over the Z-bar work at the third table.Poston remained on the cornhead line until aboutSeptember 23, and was usually assigned to Station No. 1.On September 23 Night Shift Superintendent Schultz toldPoston to report to Production Manager DeGray. DeGraytold Poston that there was a leadman's opening inDepartment 43, and because Poston and Johnson werehaving a lot of trouble, DeGray wanted to transfer him to anew job. Poston questioned whether DeGray wanted himto take the job, or only wanted to get him out ofDepartment 81. DeGray answered that he wasn't sendingPoston to a new job because he was a troublemaker, butbecause there was a job to be done. Poston accepted thetransfer, and apparently continued to work in this positionas long as he was in the Respondent's employ. However, inthe interim Poston filed the grievance of June 5, allegingthat the transfer accomplished by Foreman Johnson was awillful act of discrimination.The background evidence in this proceeding material toJohnson's motivation for the transfer of Poston from Z-barproduction to the cornhead line is not limited to the latter'stestimony as reviewed above. Employee Marion G. Hayestestified that on the night before Poston was transferred tothe cornhead line, he was present in the concession area ofDepartment 81 with Foreman Johnson and a number ofother employees. Speaking to the employees in general,albeit to no particular employee, Johnson stated thatPoston had stuck it into him that day and he was going toget him where it hurt, in his back pocket. Hayes testifiedthat he was present on other occasions when Johnsonsigned grievances filed by employees, and that Johnsonthreatened that if Hayes ever filed a grievance he wouldlose his leadman's job. Hayes further testified that afterPoston filed the grievance of June 5, Johnson told him thatPoston was nothing but an instigator and troublemaker,and that if Hayes associated with him in any way he wouldget himself in trouble. On other occasions, when discussingPoston's grievances, Johnson threatened that if Hayesdidn't stay away from Poston he would lose his leadman'sjob.Hayes' testimony concerning Foreman Johnson's re-marks on the evening before Poston's transfer to thecornhead line was corroborated in major part by employ-ees Herman Howard and James Howard. Both of thesewitnesses agreed that Johnson did not name Postonspecifically, but that he did threaten to put it to Postonwhere it hurt, and identified that place as Poston's backpocket or billfold. While there are minor variations in theversions of Johnson's specific remarks concerning what heintended to do to Poston, the variations are insignificant,and no reason exists to discredit these employee witnesses.Similarly, while I credit the evidence that Johnson did notspecifically name Poston as the target for his reprisal, thechain of events which immediately followed constitutesuncontroverted proof that Johnson was referring specifical-ly to James Poston.Kenneth Johnson testified in this proceeding andsummarily denied that he had ever threatened Poston tohurt him financially because he filed grievances or acted asa union steward. Johnson also summarily denied that hemade any statement to other employees that he would getPoston financially because he had filed grievances or actedin the capacity of a steward. Johnson did confirm,however, that in a pretrial statement given to the Board, heacknowledged having told other employees to be cautiouswith regard to Poston. Johnson claimed to have norecollection of what the conversations were about, or whatprompted his comments about Poston.Johnson also acknowledged that he assigned Poston toZ-bar production, and placed the time of the initialassignment as occurring in May or June. According toJohnson, after 5 or 6 weeks he transferred Poston to thecornhead line because a third man was not needed for Z-bar production. Johnson additionally testified that at alater time he reestablished the third table for Z-bars,offered Poston a transfer back, but Poston refused andstated that he was happy on the cornhead line.I do not credit any of Kenneth Johnson's testimony inthis proceeding, except where it is corroborated by othertestimonial or documentary evidence. Johnson's summarydenial that he ever threatened Poston or other employeeswith retribution because of the filing of grievances is far toosimplistic. This record is replete with evidence of remarksmade by Johnson to Poston and others about the filing ofgrievances and the reprisals likely to be visited on thosewho did. Johnson was not questioned concerning thedetails of any of these conversations, and the inference isrequired that his testimony would have corroborated theevidence that he was vehemently opposed, and tookpersonal affront, to the employee's utilization of thegrievance machinery. Because of the partial withdrawal ofthe charge in this matter and the limitations imposed bySection 10(b) of the Act, Johnson's threats of reprisalagainst Poston cannot serve as the basis of finding ofindependent violations of Section 8(aXI). There is, nev-ertheless, evidence of Johnson's motive for the transfer anddemotion of Poston. The finding is supported in relevantpart, moreover, by the evidence that DeGray explainedPoston's September 23 transfer on grounds of the troublebetween Johnson and Poston. Insofar as this recordreflects, the only trouble between Johnson and Poston wasthe latter's frequent utilization of the grievance machinery,and DeGray's explanation of the reasons for Poston'stransfer is at least a tacit acknowledgment that Johnsonengaged in willful discrimination.Similarly, I place no credit in Johnson's testimony thathe transferred Poston to the cornhead line because a thirdman was not needed on the Z-bar tables. It is uncontrovert-ed that when Poston was initially assigned to Z-bars onlytwo employees were assigned to production of thatcomponent part. Shortly after the initial assignment a thirdtable was established, and employee Charles Bunch wasassigned to that job. When Johnson transferred Poston tothe cornhead line, Bunch was transferred to Table No. 2,193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand employee Pete Hall was assigned to take over TableNo. 3.The Respondent contends that no discrimination hasbeen proved in this case because there is no evidence thatPoston suffered any loss by reason of his transfer to thecornhead line. The Respondent has cited no precedent, andI am aware of none, wherein proof of discriminationnecessitates proof that the object of the discriminationsuffered economic loss. It is clear from Foreman Johnson'sremarks to the employees that his motive in transferringPoston was to hurt him in the pocket book, and with theproscribed motive established the issue of the extent towhich he succeeded in hurting Poston financially is amatter for compliance, not a matter for determination inthis underlying unfair labor practice proceeding.Even if, however, I could find merit to the Respondent'scontention, the record here amply supports the GeneralCounsel's theory that Poston's assignment on the cornheadline was a less desirable job than his assignment on Z-barproduction. Concededly, as the Respondent asserts, bothjobs have the classification of assembler, both paid thesame guaranteed hourly rate, and both provided forincentive pay if the employee achieved an establishedproduction rate. Further, as the Respondent asserts, themajority of its employees at the LaPorte facility areclassified as assemblers, there is no contractual prohibitionagainst transferring employees from job to job within theclassification, and all employees are frequently transferredfrom one assembler's job to another, both incentive andnonincentive, as production needs require.Considering all of these factors, I find, nevertheless, thatwork on the cornhead line is less desirable than work on Z-bars in terms of both the difficulty of the work and the payit is possible to earn. An employee assigned to Z-barproduction works by himself in the complete and finalassembly of that component part. An employee assigned tothe cornhead line works with 30 or more other employees,so that the production level reached, which is the conditionfor incentive pay, requires the performance of multipletasks by a large crew. Upon the uncontradicted testimonyof Poston and other employee witnesses in this proceeding,I find that work on the cornhead line was more difficultand dangerous than work on Z-bar assembly, and I furtherfind that the potential for incentive pay on the latter jobwas greater than on the cornhead line. The creditedevidence is that at times material to Poston's transfer thecornhead line achieved only about 80 percent of theproduction required for incentive pay, while those assignedto Z-bar production achieved 140 to 145 percent. Thiscredited evidence is urgently supported by Johnson's threatthat Poston's transfer to the cornhead line would result in afinancial loss.In summary I find and conclude that Poston's transferfrom Z-bar production to the cornhead line was motivatedby reasons prohibited by the Act, and that the transferviolated Section 8(aX3) and (1) of the Act. I further findthat the discrimination against Poston was not remediedwhen Johnson subsequently transferred him back to the5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.third table in the Z-bar production area. Because of thelocation of the table and the necessity to walk somedistance for parts, Poston was unable to achieve theproduction he had previously obtained when assigned toTable No. 2. Moreover, Johnson's continuing discrimina-tion against Poston is exemplified by the evidence thatemployee Charles Bunch was assigned to Table No. 3, butwhen Poston was transferred back to Z-bar production,Bunch was moved up to Table No. 2, Poston's formerassignment.THE REMEDYHaving found that the Respondent violated Section8(a)(3) and (1) of the Act, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative actions to remedy the unfair labor practicesand to effectuate the policies of the Act.James D. Poston is no longer employed by the Respon-dent, there is no evidence that his leaving the Respondent'semploy was other than voluntary, and, accordingly, noreinstatement remedy is required. I will order, however,that the Respondent make Poston whole for any loss ofearnings he may have incurred by reason of the discrimina-tion practiced against him, by payment to him of theamount of money he would have earned had he not beentransferred from Z-bar production to the job on thecornhead line, plus interest thereon as prescribed in IsisPlumbing & Heating Co., 138 NLRB 716 (1962).CONCLUSIONS OF LAWI. The Respondent, Allis-Chalmers Corporation, is anemployer within the meaning of Section 2(2) of the Act,and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. The Union, Local 1319, United Automobile, Aero-space and Agricultural Implement Workers of America, isa labor organization within the meaning of Section 2(5) ofthe Act.3. By transferring James D. Poston from his job on Z-bar production to a job on the cornhead line and bythereafter failing to reinstate Poston to his former positionof employment because Poston filed grievances under theprovisions of the collective-bargaining agreement, theRespondent violated Section 8(aX3) and (1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this proceeding, andpursuant to the provisions of Section 10(c) of the Act, Ihereby issue the following recommended:ORDERsThe Respondent, Allis-Chalmers Corporation, LaPorte,Indiana, its officers, agents, successors, and assigns, shall:I. Cease and desist from:102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.194 ALLIS-CHALMERS CORP.(a) Transferring or demoting its employees because theyhave utilized the grievance procedures of the collective-bargaining agreement between Allis-Chalmers Corporationand Local 1319, United Automobile, Aerospace andAgricultural Implement Workers of America.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the National LaborRelations Act.2. Take the following affirmative actions to remedy theunfair labor practices and to effectuate the policies of theAct:(a) Make whole its employee James D. Poston for anyloss of earnings he may have incurred by reason of hisdiscriminatory transfer from Z-bar production to thecornhead production line, and the subsequent failure toreinstate him to his former job, together with interestthereon as prescribed in the Remedy section hereof.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantpayroll records, production records, social security pay-ment records, timecards, personnel records and reports,and all other records necessary to analyze and compute theamount of backpay due under the terms of this Order.(c) Post at its plant at LaPorte, Indiana, copies of theattached notice marked "Appendix."6Copies of saidnotices on forms to be provided by the Regional Directorfor Region 25, after being duly signed by the Respondent'sduly authorized representative, shall be posted by itimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby other material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."195